Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 4, 8, 11, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky et al (US Patent Application Publication 2013/0155081), in view of Safford (US Patent Application Publication 2009/0070607)

For claims 1, 8, Khodorkovsky et al teach the following limitations: A system comprising: a plurality of processing units (GPU1 and GPU2 in Fig 1; CPU 110; [0014]); and one or more links between the plurality of processing units (the links between processors are shown in Fig 1 and Fig 2); wherein a first processing unit of the plurality of processing units (CPU 110 in Fig 1) is configured to: partition a common computing task into a plurality of computing task portions ([0002] mention about collaborative rendering for a graphic intensive application; [0016] mentions that 125 dispatches graphic tasks to GPUs; [0027] mention that 125 determines application may benefit from using and assign the plurality of task portions to the plurality of processing units other than the first processing unit ([0016] mentions that 125 dispatches graphic tasks to GPUs; [0027] mention that 125 determines application may benefit from using multiple GPUs and may dispatch graphics tasks to multiple GPUs; [0042]); wherein each processing unit of the plurality of processing units other than the first processing unit is configured to perform an assigned task ([0014]-[0017] – dispatch graphics tasks to GPUs and bring GPUs into active mode; therefore, the GPUs are configured to perform the tasks); and wherein at least one processing unit is configured to change a time at which a given computing task is performed with respect to tasks being performed by other processing units ([0023] mentions about stop dispatching task to particular processor GPU; [0032] mentions about delays to impede task scheduling; [0041]-[0042] mentions about altering task dispatching to active processor; therefore, at least one processor is configured to change a time at which a given computing task is performed) responsive to detecting a first condition (power exceeding limit; performance measurement; [0041] and [0032]), the first condition is associated with power consumption of the plurality of processing units ([0032]; task scheduling is impeded when power limit of GPU exceeded). 

About the limitations “one processing unit of the plurality of processing units assigned one of the plurality of task portions is configured to change a time at which a given task portion is performed with respect to task portions being performed by other processing units”, Khodorkovsky’s system alters the time for the given tasks by task impending as explained 

Safford teaches the following limitations:
one processing unit of the plurality of processing units (core 125 and core controller 115 – both constitute one processing unit shown in Fig 1) assigned one of the plurality of task portions (“pending high power instructions” mentioned in [0024]) is configured to change a time at which a given task portion is performed with respect to task portions being performed by other processing units (core controller delays the issuance of high power instructions to maintain power ; [0024]; Fig 3 shows a core where scheduling unit of the core; [0056]-[0057] mentions that core controller logic 335 throttles to reduce the high power instructions).

It would have been obvious for one ordinary skill in the before the effective filing date of the invention to combine the teachings of Khodorkovsky and Safford so that core itself is configured to alter the timing of task execution, since this provisions the assigned tasks to be delayed so that power limit and other significant challenges of the system can be taken care of. As explained in Safford et al, the assigned tasks in cores can be waited for longer time ([0024]). This teaching can be included in Khodorkovsky so that the assigned tasks can wait with respect to other cores whenever necessary.    




For claim 15,  Khodorkovsky et al teach the following limitations: An apparatus (Fig 1) comprising: a first processing unit (CPU 110 in Fig 1); and a plurality of  processing units (GPUs in Fig 1; [0014]); wherein the first processing unit is configured to: partition a common computing task into a plurality of computing task portions ([0002] mention about collaborative rendering for a graphic intensive application; [0016] mentions that 125 dispatches graphic tasks to GPUs; [0027] mention that 125 determines application may benefit from using multiple GPUs and may dispatch graphics tasks to multiple GPUs; thus the CPU determines application to have plural tasks to be assigned to multiple GPUs) and assign the plurality of task portions to the plurality of processing units other than the first processing unit ([0016] mentions that 125 dispatches graphic tasks to GPUs; [0027] mention that 125 determines application may benefit from using multiple GPUs and may dispatch graphics tasks to multiple GPUs; [0042]); wherein at least one processing unit of the plurality of processing units is configured to perform an assigned task portion of the plurality of task portions ([0014]-[0017] – dispatch graphics tasks to GPUs and bring GPUs into active mode; therefore, the GPUs are configured to perform the tasks); change a time at which a given computing task is performed with respect to tasks being performed by other processing units ([0023] mentions about stop dispatching task to particular processor GPU; [0032] mentions about delays to impede task scheduling; [0041]-[0042] mentions  responsive to detecting a first condition (power exceeding limit; performance measurement; [0041] and [0032]).

About the limitations “one processing unit of the plurality of processing units assigned one of the plurality of task portions is configured to change a time at which a given task portion is performed with respect to task portions being performed by other processing units”, Khodorkovsky’s system alters the time for the given tasks by task impending as explained in [0032] and [0042]. Khodorkovsky does not explicitly mention whether the processing unit change the time after the task is assigned to the processing unit. 

Safford teaches the following limitations:
one processing unit of the plurality of processing units (core 125 and core controller 115 – both constitute one processing unit shown in Fig 1) assigned one of the plurality of task portions (“pending high power instructions” mentioned in [0024]) is configured to change a time at which a given task portion is performed with respect to task portions being performed by other processing units (core controller delays the issuance of high power instructions to maintain power ; [0024]; Fig 3 shows a core where scheduling unit of the core; [0056]-[0057] mentions that core controller logic 335 throttles to reduce the high power instructions).

.    

4.	Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky et al (US Patent Application Publication 2013/0155081), in view of in view of Safford (US Patent Application Publication 2009/0070607), further in view of Sarkar et al (US Patent Application Publication 20170031720)

For claims 2, 9, 16, Khodorkovsky in view of mentions about maintaining the GPU configuration (Fig 4; Khodorkovsky). However, Khodorkovsky in view of Safford does not explicitly mention that the core count is greater than a threshold. Sarkar teaches determining a preferred core count ([0040]-[0042] – the required core count for a particular application is determined; the required core count is greater than a threshold, i.e., 0 or 1 or 2). It would have been obvious for one ordinary skill in the art to determine a threshold number of core count so that an application can be run with acceptable performance.  



(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky et al (US Patent Application Publication 2013/0155081), in view of in view of Safford (US Patent Application Publication 2009/0070607), in view of Park et al (US Patent Application Publication 20190155785). 

For claims 7, 14, 20, the power information and task information are obtained by power manager and configuration manager ([0016]-[0018]; [0020]; [0041], Khodorkovsky). However, Khodorkovsky, in view of Safford does not explicitly mention about core communication. Park teaches core communication (Fig 5 and Fig 6; the communication is related to task execution phases). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to communicate between core, since core dependency in instruction execution can be effectively managed and therefore, performance can be increased. 

6.	Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodorkovsky et al (US Patent Application Publication 2013/0155081), in view of in view of Safford (US Patent Application Publication 2009/0070607), in view of Jacobs (US Patent Application Publication 20170105540). 

For claims 3, 10, 17, Khodorkovsky, [0002] mentions that the tasks are parallel processing of graphics tasks. [0032] mentions about power exceeding. Safford [0025] mentions about collective consideration to keep average power consumption for the one or more core at a certain level. However, consideration of power limit of a power supply . 

Response to Arguments
7.	Applicant’s arguments have been considered but are moot because of the new ground of rejection. However, Khodorkovsky and Park still relied upon for rejection and Examiner is addressing the arguments regarding Khodorkovsky. 

Applicant argues that Khodorkovsky’s GPU does not change time for the given task portion because the decision making capacity resides in CPU. Therefore Khodorkovsky does not teach change of the time by the at least one processing unit. 

Examiner disagrees. The decision making of CPU allows GPU to be configured to delay the task. GPU is configured to accept the decision of CPU; claim does not require GPU to take any independent decision. GPU works with CPU and configured to delay the execution. The other art Safford clearly explains how core delays the execution in Fig 3. 

Applicant argues regarding claim 7 that cores do not communicate directly about task execution phases. Examiner disagrees. There is no requirement in claim that cores have to communicate directly. Fig 7 S140 shows that core gets the information of task execution of another core. 

Allowable Subject Matter
8.	Claims 5-6, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186